

Exhibit 10.5

AMENDED AND RESTATED
EXECUTIVE SALARY CONTINUATION AGREEMENT



This amended and restated executive salary agreement (“Agreement”) by and
between United Security Bank, a California banking corporation (the “Employer”),
and David L. Eytcheson, an individual residing in the State of California
(hereinafter referred to as the “Executive”) amends and restates the executive
salary continuation agreement (“Original Agreement”) made and entered into on
January 2, 1997, by and between Employer and Executive.


RECITALS


WHEREAS, the Executive is an employee of the Employer and is serving as its
Chief Credit Officer;


WHEREAS, the Executive and the Employer entered into the Original Agreement, and
the parties wish to make such amendments to the Original Agreement so as to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and the regulations promulgated thereunder.


NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Executive and
the Employer agree as follows:


AGREEMENT


1. Terms and Definitions.


1.1. Administrator. The Employer shall be the “Administrator” and, solely for
the purposes of ERISA, the “fiduciary” of this Agreement where a fiduciary is
required by ERISA.


1.2. Annual Benefit. The term “Annual Benefit” shall mean an annual sum of fifty
thousand dollars ($50,000) multiplied by the Applicable Percentage (defined
below) and then reduced to the extent required: (i) under the other provisions
of this Agreement; (ii) by reason of the lawful order of any regulatory agency
or body having jurisdiction over the Employer; and (iii) in order for the
Employer to properly comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(eg., FICA, FUTA, SDI).


1.3. Applicable Percentage. The term “Applicable Percentage” shall mean that
percentage listed on Schedule “A” attached hereto which is adjacent to the
number of complete years (with a “year” being the performance of personal
services for or on behalf of the Employer as an employee for a period of 365
days) which have elapsed starting from the Effective Date and ending on the date
the Executive’s employment is terminated for purposes of this Agreement. In the
event the Executive’s employment with the Employer is terminated other than by
reason of death, disability, termination for cause or Retirement on the part of
the Executive, the Executive shall be deemed for purposes of determining the
number of complete years to have completed a year of service in its entirety for
any partial year of service after the last anniversary date of the Effective
Date during which the Executive’s employment is terminated, provided that in no
event shall the Executive be deemed to have completed a year of service for the
partial year that occurs prior to the first anniversary date of the Original
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


1.4. Beneficiary. The term “beneficiary” or “designated beneficiary” shall mean
the person or persons whom the Executive shall designate in a valid beneficiary
designation (“Beneficiary Designation”), a copy of which is attached hereto as
Exhibit “B”, to receive the benefits provided hereunder. A Beneficiary
Designation shall be valid only if it is in the form attached hereto and made a
part hereof and is received by the Administrator prior to the Executive’s death.
The Executive's beneficiary designation shall be deemed automatically revoked if
the Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved. Upon the acceptance by
the Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the Executive
and accepted by the Administrator prior to the Executive’s death.


1.5. The Code. The “Code” shall mean the Internal Revenue Code of 1986, as
amended (the “Code”).


1.6. Disability/Disabled. The term “Disability” or “Disabled” means disabled
within the meaning of Internal Revenue Code section 409A and regulations
promulgated thereunder.


1.7. Effective Date. The term “Effective Date” shall mean the date upon which
the Original Agreement was entered into by the parties.


1.8. ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.


1.9. Plan Year. The term “Plan Year” shall mean the Employer’s calendar year.


1.10. Retirement. The term “Retirement” or “Retires” shall refer to the date on
which the Executive (i) attains the age of at least sixty-five (65) and (ii)
terminates full-time salaried employment with the Employer for any reason other
than Termination for Cause and such termination constitutes a Separation of
Service.


1.11. Separation of Service. The term “Separation from Service” means the
Executive’s service as an executive and/or independent contractor to the
Employer and any member of a controlled group that includes Employer, as defined
in Code section 414, terminates for any reason, other than because of a leave of
absence approved by the Company, Disability or the Executive’s death. Whether a
Separation from Service takes place is determined based (i) on the facts and
circumstances surrounding the termination of the Executive’s employment, (ii)
whether the Employer and the Executive intended for the Executive to provide
significant services for the Employer following such termination and (iii) the
application of facts and circumstances in view of the presumptions contained in
the regulations to section 409A of the Code. For purposes of this Agreement, if
there is a dispute about the employment status of the Executive or the date of
the Executive’s Separation from Service, the Employer shall have the sole and
absolute right to decide the dispute.
 
 
 

--------------------------------------------------------------------------------

 


1.12. Surviving Spouse. The term “Surviving Spouse” shall mean the person, if
any, who shall be legally married to the Executive on the date of the
Executive’s death.


1.13. Termination for Cause. The term “Termination for Cause” shall mean the
termination of the Executive by the Employer upon the occurrence of any of the
following events:


(i) the Executive is convicted of illegal activity by a court of competent
jurisdiction or pleads guilty to or nolo contendere to illegal activity, which
activity materially adversely affects the Employer’s reputation in the community
or which evidences the lack of the Executive’s fitness or ability to perform the
Executive’s duty as determined by the Board of Directors in good faith;


(ii) the Executive has committed any illegal or dishonest act which would cause
termination of coverage under the Employer’s Bankers’ Blanket Bond as to the
Executive, as distinguished from termination of coverage as to the Employer as a
whole;


(iii) the Executive materially fails to perform, or habitually neglects, the
Executive’s duties or commits a material act of malfeasance or misfeasance in
connection therewith; or


(iv) an action is commenced by any bank regulatory agency having jurisdiction,
to remove or suspend the Executive from office, or a cease and desist order
under 12 U.S.C. 1818(b) or any similar Federal or state statute is issued
against the Executive or the Employer which calls for the Executive’s suspension
or removal from office.


2. Scope, Purpose and Effect.


2.1. Contract of Employment. Although this Agreement is intended to provide the
Executive with an additional incentive to remain in the employ of the Employer,
this Agreement shall not be deemed to constitute a contract of employment
between the Executive and the Employer nor shall any provision of this Agreement
restrict or expand the right of the Employer to terminate the Executive’s
employment. This Agreement shall have no impact or effect upon any separate
written employment agreement which the Executive may have with the Employer, it
being the parties’ intention and agreement that unless this Agreement is
specifically referenced in said employment agreement (or any modification
thereto), this Agreement (and the Employer’s obligations hereunder) shall stand
separate and apart and shall have no effect upon, nor be affected by, the terms
and provisions of said employment agreement.


2.2. Fringe Benefit. The benefits provided by this Agreement are granted by the
Employer as a fringe benefit to the Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.


 
 

--------------------------------------------------------------------------------

 


3. Payments Upon or After Retirement.


3.1. Payments Upon Retirement. If the Executive shall remain in the continuous
employment of the Employer until Retirement, then the Executive shall be
entitled to be paid the Annual Benefit, with the Applicable Percent equal to
100% for a period of fifteen (15) years, in one hundred eighty (180) equal
monthly installments, with each installment to be paid on the first day of each
month, beginning with the month following the month in which the Executive
Retires, except that if Executive is a “specified employee” as defined in
Section 11.14, then the payment provided in this Section 3.1 shall be deferred
as provided in Section 11.14.


3.2. Payments in the Event of Death After Retirement. The Employer agrees that
if the Executive Retires, but shall die before receiving all of the one hundred
eighty (180) monthly payments described in Section 3.1 above, the Employer will
make the remaining monthly payments, undiminished and on the same schedule as if
the Executive had not died, to the Executive’s designated beneficiary. If a
valid Beneficiary Designation is not in effect, then the remaining amounts due
to the Executive under the term of this Agreement shall be paid to the
Executive’s Surviving Spouse. If the Executive leaves no Surviving Spouse, the
remaining amounts due to the Executive under the terms of this Agreement shall
be paid to the duly qualified personal representative, executor or administrator
of the Executive’s estate.


4. Payments in the Event Death or Disability Occurs Prior to Retirement.


4.1. Payments in the Event of Death Prior to Retirement. In the event the
Executive should die while actively employed by the Employer at any time after
the Effective Date, but prior to Retirement, the Employer agrees to pay the
Annual Benefit with the Applicable Percentage equal to 100% for a period of
fifteen (15) years in one hundred eighty (180) equal monthly installments, with
each installment to be paid on the first of each month beginning with the month
following the Executive’s death, to the Executive’s designated beneficiary. If a
valid Beneficiary Designation is not in effect, then the amounts due to the
Executive under the terms of this Agreement shall be paid to the Executive’s
Surviving Spouse. If the Executive leaves no Surviving Spouse, the amounts due
to the Executive under the terms of this Agreement shall be paid to the duly
qualified personal representative, executor or administrator of the Executive’s
estate.


4.2. Payments in the Event of Disability Prior to Retirement. In the event the
Executive becomes Disabled while actively employed by the Employer at any time
after the date of this Agreement but prior to Retirement, the Executive shall:
(i) continue to be treated during such period of Disability as being gainfully
employed by the Employer but shall not add applicable years of service for the
purpose of determining the Annual Benefit; and (ii) subject to any applicable
deferral period as set forth in Section 11.14 herein, be entitled to be paid the
Annual Benefit, with the Applicable Percentage as set forth in Schedule A and as
determined by the applicable years of service at the time of disability, for
fifteen (15) years in one hundred eighty (180) equal monthly installments with
each installment to be paid on the first day of each month, beginning with the
month following the earlier of (1) the month in which the Executive attains
sixty-five (65) years of age; or (2) the date upon which the Executive is no
longer entitled to receive Disability benefits under the Executive’s principal
Disability insurance policy and does not, at such time, return to and thereafter
fulfill the responsibilities associated with the employment position held with
the Employer prior to becoming Disabled by reason of such Disability continuing.
 
 
 

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, in the event the Executive should die while
actively or gainfully employed by the Employer at any time after the Effective
Date and prior to (i) Retirement and (ii) the commencement of any payments under
this Section 4.2, the payments provided in Section 4.1 herein shall be paid in
lieu of the payments provided in this Section 4.2.


5. Payments in the Event Employment is Terminated Other than by Death,
Disability, Termination for Cause or Retirement.


As indicated in Section 2 above, the Employer reserves the right to terminate
the Executive’s employment, with or without cause but subject to any written
employment agreement which may then exist, at any time prior to the Executive’s
Retirement. In the event that the employment of the Executive shall be
terminated for any reason, including voluntary termination by the Executive, but
other than by reason of (i) Disability (ii) death, (iii) Termination for Cause,
or (iv) Retirement, the Executive or his legal representative shall be entitled
to be paid the Annual Benefit, with the Applicable Percentage as set forth in
Schedule A and as determined by the applicable years of service at the time of
termination of employment with the Employer, for a period of fifteen (15) years
in one hundred eighty (180) equal monthly installments, with each installment to
be paid on the first day of each month, beginning with the month following the
month in which the Executive attains sixty-five (65) years of age, except that
if Executive is a “specified employee” as defined in Section 11.14, then the
payment provided in this Section 5 shall be deferred as provided in Section
11.14.


In addition, in the event the Executive dies after such termination as set forth
in the first sentence of this Section 5, but prior to age 65 then such benefits
are to be paid beginning with the month following the Executive’s death to the
Executive’s designated beneficiary. If a valid Beneficiary Designation is not in
effect, then such benefits due the Executive under the this paragraph shall be
paid to the Executive’s Surviving Spouse, and if the Executive leaves no
Surviving Spouse, then such benefits shall be paid to the duly qualified
personal representative, executor or administrator of the Executive’s estate for
the benefit of the Executive’s estate.


In the event the Executive is entitled to benefits under the first paragraph of
this Section 5, but dies at or after age 65 and before receiving all of the
monthly payments described in the first paragraph of this Section 5, the
Employer will make the remaining monthly payments, undiminished and on the same
schedule as if the Executive had not died, to the Executive's designated
beneficiary. If the Executive dies without a valid beneficiary designation, then
such benefits due the Executive under the this paragraph shall be paid to the
Executive’s Surviving Spouse, and if the Executive leaves no Surviving Spouse,
then such benefits shall be paid to the duly qualified personal representative,
executor or administrator of the Executive’s estate for the benefit of the
Executive’s estate.


Executive agrees that the payment of benefits pursuant to this Section 5 to the
extent Executive is entitled to such benefits is in lieu of any other benefits
under this Agreement.


 
 

--------------------------------------------------------------------------------

 


6. Termination for Cause.


Notwithstanding anything to the contrary, in the event the termination of
employment of the Executive is Termination for Cause as defined in Section 1.13,
the Executive shall not be entitled to any benefits pursuant to this agreement.


7. No Ownership Rights to the Employer’s Assets.


The Employer reserves the right to determine, in its sole and absolute
discretion, whether, to what extent and by what method, if any, to provide for
the payment of the amounts which may be payable to the Executive, the
Executive’s spouse or the Executive’s beneficiaries under the terms of this
Agreement (“Benefits”). The rights of the Executive or any beneficiary of the
Executive under this Agreement shall be solely those of an unsecured creditor of
the Employer.


In the event that the Employer, in its sole and absolute discretion, elects to
acquire an insurance policy, an annuity or any other asset to recoup the costs
or any portion thereof of the Benefits, then such insurance policy, annuity or
other asset shall not be deemed to be held under any trust for the benefit of
the Executive or his beneficiaries or to be security for the performance of the
obligations of the Employer under this Agreement, but shall be, and remain, a
general unpledged, unrestricted asset of the Employer. The Executive and his
beneficiaries shall have no rights whatsoever with respect to, or any claim
against, any such insurance policy, annuity or other asset. In connection with
the Employer electing to acquire any such insurance policy or annuity, the
Executive agrees to cooperate to facilitate such acquisition, and pursuant
thereto shall execute such documents and undergo such medical examinations or
tests as the Employer may reasonably request.


8. Claims Procedure.


The Employer shall, but only to the extent necessary to comply with ERISA, be
designated as the named fiduciary under this Agreement and shall have authority
to control and manage the operation and administration of this Agreement.
Consistent therewith, the Employer shall make all determinations as to the
rights to benefits under this Agreement. Any decision by the Employer denying a
claim by the Executive, the Executive’s spouse, or the Executive’s beneficiary
for benefits under this Agreement shall be stated in writing and delivered or
mailed, via registered or certified mail, to the Executive, the Executive’s
spouse or the Executive’s beneficiary, as the case may be. Such decision shall
set forth the specific reasons for the denial of a claim. In addition, the
Employer shall provide the Executive, the Executive’s spouse or the Executive’s
beneficiary with a reasonable opportunity for a full and fair review of the
decision denying such claim.


9. Status of an Unsecured General Creditor.


Notwithstanding anything contained herein to the contrary: (i) neither the
Executive, the Executive’s spouse nor the Executive’s beneficiary shall have any
legal or equitable rights, interests or claims in or to any specific property or
assets of the Employer; (ii) none of the Employer’s assets shall be held in or
under any trust for the benefit of the Executive, the Executive’s spouse or the
Executive’s beneficiary or held in any way as security for the fulfillment of
the obligations of the Employer under this Agreement; (iii) all of the
Employer’s assets shall be and remain the general unpledged and unrestricted
assets of the Employer; (iv) the Employer’s obligation under this Agreement
shall be that of an unfunded and unsecured promise by the Employer to pay money
in the future; and (v) the Executive, the Executive’s spouse and the Executive’s
beneficiary shall be unsecured general creditors with respect to any benefits
which may be payable under the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


10. Covenant Not to Interfere.


The Executive agrees not to take any action which prevents the Employer from
collecting the proceeds of any life insurance policy which the Employer may
happen to own at the time of the Executive’s death and of which the Employer is
the designated beneficiary.


11. Miscellaneous.


11.1. Opportunity to Consult with Independent Counsel. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent counsel of his choosing regarding both the benefits granted to him
under the terms of this Agreement and the terms and conditions which may affect
the Executive's right to these benefits. The Executive further acknowledges that
he has read, understands and consents to all of the terms and conditions of this
Agreement, and that he enters into this Agreement with a full understanding of
its terms and conditions.


11.2. Arbitration of Disputes. All claims, disputes and other matters in
question arising out of or relating to this Agreement or the breach or
interpretation thereof, other than those matters which are to be determined by
the Employer in its sole and absolute discretion, shall be resolved by binding
arbitration before a representative member, selected by the mutual agreement of
the parties, of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”),
located in location nearest to Fresno, California. In the event JAMS is unable
or unwilling to conduct the arbitration provided for under the terms of this
paragraph, or has discontinued its business, the parties agree that a
representative member, selected by the mutual agreement of the parties, of the
American Arbitration Association (“AAA”), located in or nearest to Fresno,
California, shall conduct the binding arbitration referred to in this paragraph.
Notice of the demand for arbitration shall be filed in writing with the other
party to this Agreement and with JAMS (or AAA, if necessary). In no event shall
the demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. The arbitration shall
be subject to such rules of procedure used or established by JAMS, or if there
are none, the rules of procedure used or established by AAA. Any award rendered
by JAMS or AAA shall be final and binding upon the parties, and as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof. The
obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforceable in accordance with, and shall be conducted consistently
with, the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure. Any arbitration hereunder shall be conducted in Central California,
unless otherwise agreed to by the parties.


11.3. Attorneys’ Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
the prevailing party shall be entitled to recover from the losing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.


 
 

--------------------------------------------------------------------------------

 
 
11.4. Notice. Any notice required or permitted of either the Executive or the
Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.


If to the Employer:
United Security Bank
2126 Inyo Street
Fresno, California 93721
Attention: Dennis R. Woods
Chairman of the Board


If to the Executive:
David L. Eytcheson
c/o United Security Bank
2126 Inyo Street
Fresno, California 93721


11.5. Assignment. Neither the Executive, the Executive’s spouse, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, hypothecate, modify or otherwise encumber any part or all of the amounts
payable hereunder, nor, prior to payment in accordance with the terms of this
Agreement, shall any portion of such amounts be: (i) subject to seizure by any
creditor of any such beneficiary, by a proceeding at law or in equity, for the
payment of any debts, judgments, alimony or separate maintenance obligations
which may be owed by the Executive, the Executive’s spouse, or any designated
beneficiary; or (ii) transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. Any such attempted assignment or transfer
shall be void and shall terminate this Agreement, and the Employer shall
thereupon have no further liability hereunder.


11.6. Binding Effect/Merger or Reorganization. This Agreement shall be binding
upon and inure to the benefit of the Executive and the Employer and, as
applicable, their respective heirs, beneficiaries, legal representatives,
agents, successors and assigns. Accordingly, the Employer shall not merge or
consolidate into or with another corporation, or reorganize or sell
substantially all of its assets to another corporation, firm or person, unless
and until such succeeding or continuing corporation, firm or person agrees to
assume and discharge the obligations of the Employer under this Agreement. Upon
the occurrence of such event, the term “Employer” as used in this Agreement
shall be deemed to refer to such surviving or successor firm, person, entity or
corporation.
 
 
 

--------------------------------------------------------------------------------

 


11.7. Nonwaiver. The failure of either party to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party's right
thereafter to enforce each and every term and condition of this Agreement.


11.8. Partial Invalidity. If any term, provision, covenant or condition of this
Agreement is determined by an arbitrator or a court, as the case may be, to be
invalid, void, or unenforceable, such determination shall not render any other
term, provision, covenant or condition invalid, void or unenforceable, and the
Agreement shall remain in full force and effect notwithstanding such partial
invalidity.


11.9. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the subject
matter of this Agreement and contains all of the covenants and agreements
between the parties with respect thereto. Each party to this Agreement
acknowledges that no other representations, inducements, promises or agreements,
oral or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not set forth herein, and that no other agreement,
statement or promise not contained in this Agreement shall be valid or binding
on either party.


11.10. Modifications. Any modification of this Agreement shall be effective only
if it is in writing and signed by each party or such party’s authorized
representative.


11.11. Section Headings. The section headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.


11.12. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.


11.13. Governing Law. The laws of the State of California, other than those laws
denominated choice of law rules, and, where applicable, the rules and
regulations of the Federal Deposit Insurance Corporation or any other regulatory
agency or governmental authority having jurisdiction over the Employer, shall
govern the validity, interpretation, construction and effect of this Agreement.


11.14. Delayed Payments for Specified Employees. Notwithstanding anything to the
contrary, in the event that §409A of the Code applies to any compensation with
respect to a separation from service or Separation of Service, payment of that
compensation shall be delayed if Executive is a “specified employee,” as defined
in § 409A(a)(2)(B)(i) of the Code, and such delayed payment is required by §409A
of the Code. Such delay shall last six months from the date of Separation of
Service. On the day following the end of the six-month period, the Employer
shall make a catch-up payment to Executive equal to the total amount of such
payments that would have been made during the six-month period but for this
Section 11.14.


11.15. Compliance with Section 409A. This Agreement shall at all times be
administered in compliance with the requirements of §409A of the Code and any
and all regulations thereunder, including such regulations as may be promulgated
after the effective date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


11.16 Unfunded Agreement for ERISA Purposes. This Agreement shall be unfunded
for tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time.


IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Fresno, Fresno County,
California.
 
UNITED SECURITY BANK
“Employer”
    “Executive”                 /s/ Dennis R. Woods     /s/ David L. Eytcheson

--------------------------------------------------------------------------------

Dennis R. Woods     
Chairman of the Board
   

--------------------------------------------------------------------------------

David L. Eytcheson

 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE A
       
Number Of Complete
 
Applicable
Years Of Service
 
Percentage
     
1
 
8 1/3%
     
2
 
16 2/3%
     
3
 
25%
     
4
 
33 1/3%
     
5
 
41 2/3%
     
6
 
50%
     
7
 
58 1/3%
     
8
 
66 2/3%
     
9
 
75%
     
10
 
83 1/3%
     
11
 
91 2/3%
     
12 or more
 
100%

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


BENEFICIARY DESIGNATION




TO: The Administrator of United Security Bank,
Amended and Restated Executive Salary Continuation Agreement


Pursuant to the provisions of my Amended and Restated Executive Salary
Continuation Agreement (“Agreement”) with United Security Bank, permitting the
designation of a beneficiary or beneficiaries by a participant, I hereby
designate the following persons and entities as primary and secondary
beneficiaries of any benefit under said Agreement payable by reason of my death:


NOTE: To name a trust as beneficiary, please provide the name of the trustee and
the exact date of the trust agreement. In the event the primary beneficiary is
not the spouse of the Executive, the spouse of the Executive will need to sign
the Spousal Consent to this designation and such signature must be notarized.
 
Primary Beneficiary:


Chris Eytcheson
 
Wife
Name
Address
Relationship
     
Secondary (Contingent) Beneficiary:
             
Name
Address
Relationship
           
Name
Address
Relationship



THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ANY PRIOR DESIGNATION OF PRIMARY BENEFICIARIES AND SECONDARY BENEFICIARIES IS
HEREBY REVOKED.


The Administrator shall pay all sums payable under the Agreement by reason of my
death to the Primary Beneficiary, if he or she survives me, and if no Primary
Beneficiary shall survive me, then to the Secondary Beneficiary, and if no named
beneficiary survives me, then the Administrator shall pay all amounts in
accordance with the terms of the Agreement. In the event that a named
beneficiary survives me and dies prior to receiving the entire benefit payable
under said Agreement then and in that event, the remaining unpaid benefit
payable according to the terms of the Agreement shall be payable to the personal
representatives of the estate of said beneficiary who survived me but died prior
to receiving the total benefit provided by the Agreement.
 

     
DAVID L. EYTCHESON
“Executive”
Dated:__________    
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 

CONSENT OF THE EXECUTIVE'S SPOUSE


[required if the primary beneficiary is not the Executive’s spouse]


TO THE ABOVE BENEFICIARY DESIGNATION:



I, _____________, being the spouse of David L. Eytcheson, after being afforded
the opportunity to consult with independent counsel of my choosing, do hereby
acknowledge that I have read, agree and consent to the foregoing Beneficiary
Designation which relates to the Amended and Restated Executive Salary
Continuation Agreement entered into by my spouse on ______________, 2007. I
understand that the above Beneficiary Designation adversely affects my community
property interest in the benefits provided for under the terms of the Amended
and Restated Executive Salary Continuation Agreement. I understand that I have
been advised to consult with an attorney of my choice prior to executing this
consent, so that such attorney can explain the effects of this consent.


Dated: ______________ , 2007
 ______________________________________    
_______________, Spouse

 
[notarization of the spousal consent is required if the primary beneficiary is
not the spouse of the Executive]
 
 
 

--------------------------------------------------------------------------------

 
 